             Case 2:19-mj-00363-VCF Document 39 Filed 04/15/21 Page 1 of 1




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   SHAHEEN TORGOLEY
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6336
     Email: Shaheen.Torgoley@usdoj.gov
 6   Counsel for Plaintiff United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                     )
                                                   ) Case No.: 2:19-MJ-00363-VCF-2
 9
                   Plaintiff,                      )
                                                   ) GOVERNMENT MOTION TO
10                                                 )
           vs.                                        DISMISS CRIMINAL COMPLAINT
                                                   )
11                                                 ) WITH PREJUDICE
                                                   )
12   LATOYA JONES,                                 )
                                                   )
                   Defendant.                      )
13

14         Based on Defendant Latoya Jones’ successful completion of Pretrial Diversion, the

15   government moves to dismiss the Criminal Complaint under this case number as to the

16   named Defendant, Latoya Jones, with prejudice.

17         Dated this 15th day of April 2021.

18                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
19

20                                              _______/s/__________________
                                                SHAHEEN TORGOLEY
21                                              Assistant United States Attorney

22
                                  IT IS SO ORDERED.
23

                                  ___________________________________
                                  Cam Ferenbach
                                  United States Magistrate Judge
                                  Dated this 15th day of April, 2021
